Type-approval of hydrogen powered motor vehicles (debate)
The next item is the report by Anja Weisgerber, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and of the Council on type-approval of hydrogen powered motor vehicles and amending Directive 2007/46/EC - C6-0342/2007 -.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, once again, we are talking about the car of the future - a topic that the European Parliament has already dealt with intensively this week in another connection.
Today we are discussing a technical opportunity that may be able to help us solve the environmental problems caused by vehicles. Let me repeat: it is something that may be able to help us. We do not know whether its potential can be implemented on a large scale, but we should make the most of the opportunity. That is what this is all about.
We all agree that sustainable mobility will be one of the key challenges that we will have to tackle in the years to come. We do not want to restrict the right of European citizens to individual mobility. On the other hand, there can be no doubt that this right to individual mobility - plainly speaking, the right to drive cars, to own and use a car - must be exercised in such a way that it does not destroy our environment, and that means that we need cars that do not harm the environment.
A comment in passing: it is not just because of the state of the environment that this is essential and urgent; it is also becoming increasingly important in economic terms. The traditional internal combustion engine is out of date because fuel consumption is so high. We must do everything possible to reduce the consumption of fossil fuels wherever it occurs.
Against this background, the question arises of whether we can facilitate the development of hydrogen powered vehicles. That is the idea that led to the suggestion made by the Commission, namely type-approval of hydrogen powered vehicles.
I should like first to thank the rapporteur, Mrs Weisgerber, for her constructive, successful work on this proposal. I am delighted that, thanks to her work, agreement at first reading was possible.
At this stage, we do not know which technology is best for sustainable mobility. If you read the newspapers and watch television, you are confronted with a different conclusion every day. While some talk of fuel cells, others enthuse about the electric car, and still others mention innovative high-performance batteries. There are many options to compete with hydrogen power; electric engines and fuel cells at the very least.
Our task is to stipulate the necessary safety regulations for promising technologies while maintaining strict technological neutrality. Obviously, hydrogen is one of these technologies. Hydrogen can replace conventional fuel and make a sizeable reduction in the harmful effects of road traffic on the environment. However, I would like to add, in brackets, that all these considerations make sense only if we can produce hydrogen in an environmentally friendly way. If hydrogen is produced using dirty energy, then all we are doing is shifting the problem.
The proposed regulation will integrate hydrogen powered vehicles into the European type-approval system. That way, hydrogen powered vehicles will be treated like traditional vehicles, in that a single permit will be sufficient for the entire European Union. This permit process is less cumbersome and much more affordable. Manufacturers can take care of all the formalities at a single point of contact, thus making considerable savings. This makes European industry more competitive and means less administrative hassle.
Hydrogen has different properties to conventional fuels such as petrol and diesel, so the proposal makes a priority of determining the necessary safety requirements. In particular, we must ensure that storage of hydrogen in the vehicle is absolutely safe. This regulation will make all hydrogen powered vehicles put on EU roads as safe as conventionally powered vehicles. Hopefully this will also increase the public's faith in unfamiliar new technologies. The proposal also introduces a system for identifying the vehicles, so that they are easily recognised by rescue services.
Close cooperation between Parliament, the Council and the Commission has had a positive effect on the outcome of the negotiations, so that I can only agree with all the proposed modifications your rapporteur, Mrs Weisgerber, has made.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, fossil fuels are finite. Demand is increasing, pushing prices up - we see that every day at the petrol station. The expectation that oil, natural gas and coal will run out in the future is one reason for the rising prices. Therefore, we need to start immediately to investigate technologies that could replace fossil fuels in the future.
One of these alternatives - and the Commissioner quite rightly emphasised that it is only one, but it is an alternative - is hydrogen technology. Naturally, hydrogen vehicles are not yet ready for the market, but a variety of projects are under way to change that. The EU 'highways' project has just been completed, with an encouraging report.
EU research ministers set up a long-term public-private partnership in February with the aim of getting hydrogen and fuel-cell technology ready for the market between 2015 and 2025. It is planned to invest a total of approximately EUR 940 million in this research programme in the next few years, with public authorities and private investors contributing half each.
We see that the stage is set for hydrogen vehicles to be ready for the market. The fact that the price of fuel cells is still high cannot be used as an argument against hydrogen technology, as that is the way with all technologies of the future. The first 0.5 megapixel digital camera was developed many years ago for space travel and cost around EUR 10 million, but nowadays, almost everyone has a digital camera.
The present regulation will, in the future, provide harmonised technical regulations for the approval of hydrogen powered vehicles throughout Europe for the first time. Unified criteria are essential if this technology is to be promoted and a high level of safety and environmental protection maintained.
Hydrogen powered vehicles are not included in the EC type-approval system at present, so Member States can issue one-off permits for this type of vehicle. This is done in some Member States, but in others it is completely unknown. With permits being issued in this way, there is a risk that each Member State will set its own permit conditions and the internal market will be disrupted. This would lead to high costs for manufacturers as well as to safety risks.
Hydrogen is one of the energy vectors of the future. Therefore, our task, which we are fulfilling by adopting this regulation, is to establish the political framework conditions for the use of this technology of the future by creating unified approval criteria. I am glad that, across the parties, we have managed to achieve agreement at first reading, and that the cooperation with the Council and the Commission was so good. My thanks for the excellent cooperation go therefore to the shadow rapporteurs; I would also like to mention Mr Bulfon and Mr Manders by name. That is what made agreement at first reading possible. Our focus was on the issue of labelling hydrogen powered vehicles.
Hydrogen powered vehicles are just as safe as passenger cars powered by diesel or petrol. Under the regulation, they will have to pass safety tests that are just as strict as those for all other vehicles. However, it makes sense for rescue services to know if they are dealing with a hydrogen vehicle when they arrive at the scene of an accident, so that they can take certain details into account. This should not mean that hydrogen powered vehicles are viewed adversely because, as I have already said, they are just as safe as vehicles that run on other fuels. That is a very important point that I want to get across today.
We therefore suggest that hydrogen vehicles should bear discreet labels on the components that contain hydrogen. Working with the Commission and the Council, we made further improvements to the Commission's text and substituted 'identification' for the word 'label', because in the long term, this label should and could be replaced by electronic identification that involves an intelligent emergency call system called 'eCall'.
Other questions also arose. At the end, perhaps, I will return briefly to the question of hydrogen filling station infrastructure but for now, I am looking forward to the lively discussion and am eager to hear what you have to say.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (SL) I would like to thank my colleague Dr Weisgerber for her excellent report and express my satisfaction that we have reached such a high degree of consensus with the Council so quickly. This regulation puts us convincingly on the side of the new energy and environment policies, which will certainly have a positive effect on public health too. I agree with the Commissioner that we have to take full advantage of this opportunity. This regulation is one of the opening moves; it is part of the answer to contemporary energy and environmental challenges, where hydrogen plays one of the key roles. We do not mean just hydrogen alone, but hydrogen as well, and not just individual Member States, but the entire European Union.
It is very important to engage correct dynamics to provide the entire implementation context. In this we should also take into account everything that our citizens are considering, starting with the infrastructure. The dynamism of development, and especially the problem of the rapid development of new technologies, is very important in this exceptionally demanding energy situation. I see very significant possibilities for the new technologies, in the sense that they enable the decentralised production of hydrogen to take place; also, if solar technology is involved, it is actually possible to disperse production of, and reduce dependency on, the currently known energy sources. It is my opinion that the Commission could successfully promote and accelerate development in this direction.
on behalf of the PPE-DE Group. - Madam President, I want to warmly thank Anja Weisgerber as the rapporteur on behalf of the committee and, of course, as a member of my own group who, once again, I think, has shown her mastery of complex, technical dossiers, having also worked very effectively on a number of the emission dossiers as rapporteur for the opinion. But I am delighted now that she has her own report, and I congratulate her on the very thorough way that she has approached this important task. I know how much work is involved, having been the rapporteur myself on the overall Type Approval Directive.
I also want to thank Günter Verheugen and his team in the Commission for moving very quickly and in a timely way to give us this important proposal, which will effectively incorporate into the master Type Approval Directive the specific requirements for hydrogen vehicles. I think, by the way, that shows the important of finally having now achieved this common type approval framework for motor vehicles, that we have the flexibility to be able to respond and include these new developments in it.
In that connection, I just want to emphasise what a number of colleagues have said already, but particularly from my perspective, having worked with the Commission as a Member of this Parliament on the Cars 21 group, which was formed to put in place a competitive automotive regulatory strategy for the 21st century - that is what Cars 21 meant - and this is clearly a 21st-century proposal. But the important thing is that it gives the manufacturing industry - but not just the big manufacturers, the many companies who are involved in developing the systems and components that will help move forward the hydrogen-powered vehicles - it will give them a clear legislative framework within which to work now. They do not have to wait for it. That is a huge benefit, and it means that we will have one framework for Europe - one framework - and that means that, if you then comply with those requirements, you can sell your vehicle everywhere else.
But, actually, this is not enough, and I am pleased that Anja has included in her report a specific request to the Commission to say, 'We want to make hydrogen vehicle safety requirements global requirements. Across the world people are working on hydrogen vehicle standards. It is absolutely the right time to put that into the global vehicle working party, because we should start as we mean to go on and have that set of global standards for hydrogen vehicles. At the same time, we want Europe to be a leader in developing those technologies, and we can achieve both with the foundation of this proposal.
on behalf of the PSE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, an EU-wide, unified permit procedure for hydrogen powered vehicles would overcome at least one of the barriers to the development of environmentally friendly forms of mobility. There are already several promising projects in the area of local public transport, which mean that series production of hydrogen powered passenger cars is not far away at all. However, we have to ask how the hydrogen will be obtained. Whether the final result, in terms of CO2, is favourable depends very much on how hydrogen will be produced in the future. It is no use if manufacturing it produces more CO2 than is saved by hydrogen power. At the same time, however, we must ensure that the appropriate filling station infrastructure is created and built, because even hydrogen powered cars have to be filled up. This is a challenge for the Member States, particularly.
The clear guidelines in this report create a legal framework that facilitates the further development of this promising technology and many other innovations. The president of this Chamber, Mr Pöttering, has reported on hydrogen powered vehicles from his own experience. It would be worth considering using his experience to adapt Parliament's fleet accordingly - at least it is a suggestion worthy of consideration.
Finally, I would like to thank Mrs Weisgerber most sincerely for her warm cooperation in the assembly and production of this report.
in the name of the ALDE group. - (BG) The inclusion of hydrogen-driven vehicles in the overall normative framework of the European Community is of exceptional importance, because the currently existing statutory procedures on type approval do not guarantee that vehicles of identical quality can be released on the entire market of the European Union.
The adoption of an European Union regulation would guarantee that all hydrogen-driven vehicles released on the market are manufactured, tested and identified in accordance with a common standard and that their safety level is at least the same as that of conventional motor vehicles. The common regulation would also guarantee alignment of the efforts to introduce hydrogen as a fuel in an energy sustainable manner so that the common environmental balance from the introduction of hydrogen as a fuel in the case of motor vehicles would be positive. The all-European regulation should also provide common requirements in respect to the monitoring of these motor vehicles and the necessary infrastructure - the fueling stations.
The adoption of a regulation of the European Union would also guarantee application of the common standards in respect to the production and exploitation of hydrogen-driven vehicles manufactured in third countries - the United States, the Asian Economic Community - and would help defend the interests of Europe.
Let me point out that at the lack of action at European Union level member-states would adopt differing standards in respect to hydrogen-driven vehicles, which will lead to an unfavourable situation concerning the common market, saving on costs as a result of large-scale production and delay in the development of the vehicles.
At the moment when one, only one approval will suffice for each type of vehicle so that it could be released on the European Union market, EU member-states should open up for hydrogen-driven vehicles. Approval will accelerate the introduction of this environment-friendly technology powering vehicles, which in turn will allow the environmental benefits from using hydrogen-driven vehicles to appear sooner.
Last, but not least, investment in the production of hydrogen-driven vehicles, of the materials for their manufacture and the means of their monitoring would receive additional impetus, which would contribute to the faster introduction of the hydrogen technology in European Union countries.
Madam President, Commissioner, the introduction of hydrogen powered vehicles will have an impact on environmental and health protection and on the greenhouse effect, and is of political and economic significance given the shortage of traditional hydrocarbon fuels. The main step that needs to be taken so that they can be introduced is to establish a directive on type-approval of hydrogen powered motor vehicles. I have two comments to make concerning the draft directive and amendments.
Firstly, the draft excludes the need to check the instructions for servicing and use when type-approval is being performed. Hydrogen fuel, with its very high energy value, is a particularly hazardous product, and vehicle users will be dealing with it for the first time.
Secondly, the setting in the draft of a review date of one year from its establishment in order to give consideration to conclusions arising from its functioning and established international norms in this area.
The Union for Europe of the Nations Group supports the introduction of the directive. I thank Mrs Weisgerber for a businesslike report.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, on reading the explanatory statement for the regulation under discussion, I was unpleasantly surprised. On the one hand, hydrogen allows for the storage of energy and, on the other hand, it practically eliminates a significant proportion of emissions. The Directive, however, provides for categorisation according to traditional systems. Put more simply, this involves the use of hydrogen through combustion.
Apart from the problem of combustion of a methane-hydrogen mixture, something which I know about since my dissertation concerned combustion, it would be necessary for normal engines to also use urea to achieve clean combustion products in accordance with EURO 5 to 6 for the elimination of nitrogen oxides.
One of the objectives of the European Union is to expand the use of hydrogen in transportation in the near future and there should be dramatic growth by 2020. It is true that the technical problems associated with the storage and handling of hydrogen require clear, unified regulations, including the labelling of systems working with hydrogen. I fully agree with the rapporteur on this. I should also like to point out that many countries prohibit parking vehicles with pressure vessels in enclosed spaces, especially underground car parks. Simple labelling is essential for this too.
Hydrogen fuel cells are one of the promising experimental vehicle drive systems. Many cities in the European Union have long been operating buses using this energy source. I believe that the regulation under discussion will provide for the unification of the basic requirements for hydrogen powered motor vehicle equipment. I hope that it will provide a better framework for the further rapid development and operational verification of the different components of hydrogen vehicle systems. It should considerably speed up the practical usage of hydrogen cells in particular but hydrogen must not be widely used in 'traditional systems', in other words combustion engines, as this makes no sense to me. With this proviso, I warmly recommend approval of the document on behalf of the GUE/NGL Group.
(DE) Madam President, Commissioner, ladies and gentlemen, Mrs Weisgerber's report is a perfect example of they way European politics adapts to changing markets and moves quickly to create proactive standards and legal bases for technological innovations. The Council intends to deal with standardisation in a few months and draw conclusions on that. In that discussion, the questions of how quickly standards respond to technological progress, how quickly legislators respond to technological progress and how quickly standards adjust to economic reality will once again play a role. I believe that this report on type-approval of hydrogen powered vehicles will make Europe the trailblazer of a unified regulatory platform for the development of hydrogen powered vehicles.
It is a valid point that it has still not been determined whether, in the end, the use of hydrogen as a fuel for vehicles will conform to the principle of sustainability and be ecologically sustainable, but nor can it be excluded yet. Therefore, I believe that, with this report, we are creating a good foundation for further research for the leading research institutes in the European internal market and particularly for the leading enterprises. This is particularly important given the background of the discussion on CO2 policy for vehicles and the desire to achieve greater diversity amongst the various technologies in order, ultimately, to establish with certainty which vehicle and which engine technology is best for the environment and for people.
From the point of view of the internal market, I think we should particularly welcome this report, because a truly integrated internal market can be achieved only by harmonising type-approval of hydrogen powered vehicles in the different Member States to make the most of the synergy effects of this market. As was pointed out earlier on, any worldwide type-approval should naturally also be founded on this basis. We hope we will get it all sorted out. Wishing you every success!
Madam President, I would like to thank our rapporteur, Mrs Weisgerber, and the shadows for producing this report and negotiating a very good agreement with the Council and the Commission, while preserving Parliament's priorities. At a time when petrol prices in Europe have doubled and citizens in Europe and people around the world are ever more concerned about the effects of climate change, it is clear that we need new hope for future fuels.
This European-wide law on hydrogen-powered cars can pave the way for full-scale production of these cars and provide European drivers with real alternatives in the not too distant future. Sales of alternative-fuel vehicles, for example, in the United Kingdom alone have grown from just a few hundred in the year 2000 to over 16 000 last year. Sales of electric cars and other alternatives have soared, but hydrogen cars are only on the cusp of large-scale production. I believe that this new law will boost the development of these vehicles, while ensuring they are reliable and safe. With the help of the law, mass production is now predicted to start in Europe by 2015, with around 5% of total EU road stock set to be hydrogen-powered by 2025.
The environmental benefits of hydrogen cars will depend on the energy source used to produce the hydrogen. They can directly tackle air pollution caused by petrol and will reduce our dependence on oil, but they will only help tackle global warming if hydrogen is produced in a sustainable way. That is why I strongly back Mrs Weisgerber's negotiated amendments to ensure hydrogen fuel is produced sustainably and, as far as possible, from renewable energy.
It is important to stress that hydrogen-powered cars can be just as safe as those that run on petrol and, in the event of an accident, emergency crews need to know what they are dealing with. That is why Mrs Weisgerber has ensured that vehicles will be readily identifiable by emergency services. This legislation does what only the European Union can do in a strong internal market. It ensures a European-sized market for goods with common rules and high safety requirements. It is this market that is capable of producing the hydrogen cars of the future and I believe this law today, when we vote for it, is crucial to achieving that goal.
(LT) The Commission proposal on type-approval of hydrogen powered motor vehicles is very important for solving the problems related to the search for alternative vehicle fuels, environmental protection, climate change and people's health. I would like to draw your attention to a few issues that are of great importance in the development of hydrogen powered vehicles.
Firstly, the main problem of hydrogen powered vehicles lies not in the vehicle manufacturing process itself, but in refuelling. So far there are only about 40 hydrogen filling stations in the whole of Europe. There are two such filling stations in France, for example, and one in Spain, while there are none at all in the new Member States that joined the European Union in 2004 and 2007. In the United States, only California has a significant number. That is why I agree with the speaker that it is necessary to create a standardised hydrogen filling station network across the whole of the EU as soon as possible. Without appropriate infrastructure, hydrogen powered vehicles will remain unitary.
Secondly, hydrogen is merely an energy carrier, not an energy source, and that is why it is important that hydrogen fuel is produced in a stable and environmentally friendly way. We need to be more active in carrying out scientific research that would lead to avoidance of the use of fossil fuels and suggest alternative methods of splitting water into hydrogen and oxygen. One such method could be photolysis, although thorough scientific research still needs to be carried out here. Furthermore, pollution-free hydrogen production would allow it to be used in areas outside transport.
Thirdly, I agree with the Commissions proposal to use mixtures of natural gas and hydrogen, but only as a transition fuel and only in countries that have a well-developed natural gas infrastructure. I would also like to emphasise that the United States and Canada are leading the way in the field of development and manufacture of hydrogen powered vehicles, while Japan is catching up, and we ourselves should not fall further behind.
(PL) Madam President, a future with hydrogen powered cars is an exciting prospect. Although much time has yet to pass before this technology is widely applied, it is nevertheless of exceptional importance that the regulations on their type-approval are harmonised now.
The principal objective of the regulation we are looking at today is to introduce EU criteria for the type-approval of hydrogen powered vehicles in order to ensure the proper functioning of the market. The different type-approval criteria in individual Member States are currently hampering the functioning of this market, causing an unnecessary rise in production costs, threatening safety and - something we must not forget - constituting a significant barrier to the development of hydrogen technology in the EU. In particular, we must not allow this point to pass us by because hopes for the substitution of oil in the transport sector lie specifically with hydrogen, along with biofuels and electricity. Perhaps the most important thing, however, is that the process of hydrogen combustion gives rise not to carbon dioxide, a substance that is still harmful to the environment, but to water, with the obvious consequence being to cut down on air pollution and reduce CO2 emissions, something to which we are devoting a great deal of effort, not least within the forum of the European Parliament.
Clearly the attainment of all these objectives will depend on the spread of these technologies, which - as the rapporteur, whom I congratulate on a very good report, rightly points out - depends, among other things, on the existence of a network of hydrogen filling stations. Such stations should come into being at the same time in all Member States to enable every European consumer to have access to them. I also hope that vehicle manufacturers will respond to rising consumer demand for hydrogen powered vehicles so that a common market in this sphere can function properly.
(DE) Madam President, Commissioner, rapporteur, ladies and gentlemen, I believe that this is a good example of how politics is able to take action, because type-approval permits for hydrogen powered vehicles will be available in the future, even though the technology itself is not yet available.
We talk a lot about reducing CO2 produced by vehicles, particularly trucks. This could be one way of reducing CO2 emissions, but it is important - and I am speaking as a member of the Committee on the Environment, Public Health and Food Safety, for which I was the shadow rapporteur - that we generate the hydrogen from renewable energies. This also offers the possibility of storing energy from renewable sources, which we could then use for vehicles, and that would be a good direction to take. We should continue to concentrate on this in future.
However, it is also important to create a filling station infrastructure. We see, for example, that the infrastructure for CNG vehicles is still very patchy. The vehicles are available but the customers, the drivers, are still holding back from purchasing them because availability of the fuel is not guaranteed. We need to keep the focus on that in future discussions.
(PL) Madam President, may I take this opportunity to congratulate the rapporteur, and also the Commission, on an initiative that is aimed at seeking out new power sources for vehicles and sources from which energy may be obtained.
There are three important objectives: firstly, our continuing escape from dependence on oil. The second objective relates to CO2 emissions. Finally, the third objective - and this is an important one - is to stabilise and lower the costs of vehicle use for those using them.
In my view, the document under discussion covers three areas, and these are: one - the labelling of hydrogen powered vehicles; two - requirements for filling stations (their siting and introduction). Finally, the third area that I consider important is the safety of operation of hydrogen vehicles. This regulation firstly establishes a legal framework that lays down how we should utilise this energy and secondly provides the infrastructure requirements, ensuring that the basic ex ante conditions for developing the new technology are essentially met.
(RO) In the transport sector, constant efforts should be made towards introducing alternative fuel vehicles in the market, which contribute to the significant improvement of air quality in the urban environment.
Common standards for the approval of hydrogen-powered engines are required in order to guarantee the safe use of hydrogen for vehicle propulsion. The use of hydrogen as fuel, either as fuel cells or as internal combustion engines, generates no carbon emissions or greenhouse gases. The type-approval of hydrogen powered motor vehicles is based on the specification and meeting of the technical requirements for hydrogen-based components.
Taking into consideration the characteristics of hydrogen, vehicles require specific treatment from rescue services. I emphasize the need for Member States to invest in the infrastructure required for the storage and distribution of alternative fuels, without which the number of less polluting vehicles cannot increase significantly.
(PL) Madam President, as I wished to keep within the time limit, namely one minute, I failed to get across an important point, which I would like to emphasise as an advantage of the solution. This is that we are coming up with a proposed solution well ahead of time, creating conditions for modernity. This may also mean an incentive to look for even more technologies, and for that reason I would like to express recognition for both Commissioner Verheugen and the Commission.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, I am very pleased to see that this debate has shown broad consensus in many respects: firstly, a broad consensus that hydrogen technology is an interesting potential way of helping to solve our energy problems; secondly, consensus that hydrogen technology is a potentially interesting option for road traffic; and thirdly, a very wide consensus that, of course, hydrogen technology in general makes sense only if the overall ecological effect is positive - that is, if hydrogen is made from clean sources of energy. That is a very important result.
I would also like to inform you that the Commission has placed particular importance on the development of hydrogen technology in the 7th Framework Research Programme. EUR 800 million have been made available for research into hydrogen technology, and not only for vehicles, in a joint technology initiative. I want to avoid giving the impression that we are spending EUR 800 million to enable research into hydrogen as a fuel technology. That is only part of the project; overall, the project is about creating clear principles in terms of the extent to which hydrogen can actually contribute to drastically reducing our society's CO2 emissions.
Along with the President of this Parliament, Mr Pöttering, I had the opportunity to drive a hydrogen powered vehicle for a time. My personal impression was that the technical problems connected with the use of hydrogen in vehicles have basically been solved. The technology is there. It can be done. What is totally lacking - and this has been mentioned several times already - is the infrastructure.
I can imagine that, once this proposal has been accepted and provided encouragement to the industry, we will then have to deal with the question that Mr Bulfon also raised in this debate. That is the question of whether perhaps those who run large fleets of vehicles used mainly locally, such as parliaments, including this Parliament, national parliaments, governments, and the European Commission, should set a good example as soon as practicable and, through their procurement policies, facilitate the bringing onto the market of vehicles of this type. At the moment that is still only a pipe dream, but it is something we should think about when the time comes.
Let me thank the rapporteur again for her truly excellent work, as well as all the speakers from the groups and committees, who have shown that we have a common vision here of what the future for vehicles in Europe could look like.
rapporteur. - (DE) Madam President, ladies and gentlemen, thank you for the very interesting speeches. I would also like to thank the shadow rapporteurs, the Commission, the representatives of the Council and the staff for their fantastic cooperation, which was the key to achieving this political unity at first reading.
As we have seen, hydrogen is a technology of the future. Hydrogen can be part of the answer to the challenges posed by climate change and the need to reduce emissions. It is a clean alternative to fossil fuels and the use of hydrogen as an energy vector - as has been stated, it is indeed an energy vector - is totally sustainable if it is produced from renewable energies or nuclear energy. This is the direction we have to take in the coming years.
I am fascinated by the idea of having a totally hazard-free hydrogen cycle in which hydrogen is ultimately produced from renewable energies and then vaporised. It is truly fascinating. I supported this technology long before I came to the European Parliament, and have also worked voluntarily on it for a long time.
Today we have set things going in the right direction. We have created the necessary preconditions so that we can eventually have unified type-approval regulations. We have also shown the way to an international type-approval regulation and set the future direction for research and development.
The technology is already here, as Commissioner Verheugen has rightly said. Now we must deal with the other questions relating to infrastructure. The question of filling station infrastructure will be handled by a public-private partnership. Perhaps then we will find that it will not be long before hydrogen powered vehicles are on our streets, and not just as prototypes.
Thank you once again for the good cooperation.
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
in writing. - (SK) Reserves of raw materials for the production of traditional hydrocarbon fuels are constantly declining and therefore the subject of research and development of new alternative drive systems in the motor vehicle industry is most urgent.
The EU Seventh Framework Programme allocated EUR 800 million for research into hydrogen technology. On the basis of research, hydrogen appears to be the ideal alternative to traditional fossil fuels. The use of hydrogen as a future fuel in road vehicles offers a solution which is exceptionally favourable for the environment. It causes zero emissions of carbon compounds and greenhouse gases. The first prototype cars have already been successfully tested in the European Economic Area.
In order for the internal market to be able to operate and also to provide a high degree of safety for the population and environmental protection, there is a need to lay down European-wide rules for the design of hydrogen powered motor vehicles. Unified approval rules throughout the EU are the minimum prerequisite for placing hydrogen powered vehicles on the market. The successful introduction of new technologies also depends on the timely construction of an appropriate network of hydrogen filling stations.
I believe that today's debate will improve the confidence of European consumers in the use of new technologies in the motor vehicle industry and increase the share of such vehicles on the European market.
I am convinced that only a technically well-prepared EU will be able to achieve success in competition with the USA, Japan and Korea where there has been considerable activity in this field. In view of this, I consider this initiative to be very positive.
(The sitting was suspended at 11 a.m. and resumed at 11.30 a.m.)